Citation Nr: 9919899	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-47 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of low back injury, on appeal from the 
initial grant of service connection.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of injury, right great toe, on appeal 
from the initial grant of service connection.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama, which, in pertinent part, granted service 
connection for residuals of a low back injury, with 
assignment of a 10 percent disability rating, and granted 
service connection for residuals of an injury to the right 
great toe, with assignment of a zero percent disability 
rating.

In February 1999, the Board remanded this case for additional 
due process and evidentiary development.  The RO complied 
with the Board's Remand instructions; therefore, this case is 
ready for appellate review.

While this case was in remand status, a May 1999 supplemental 
statement of the case assigned a 20 percent disability rating 
for the veteran's low back condition and a 10 percent 
disability rating for his right great toe condition.  
However, this was not a full grant of the benefits sought on 
appeal because higher disability ratings are available under 
the pertinent diagnostic codes.  On a claim for an original 
or an increased rating, the claimant is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, these issues remain before 
the Board. 


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran's low back disorder is manifested by 
subjective complaints of pain, moderate limitation of motion, 
pain on motion, intermittent radiculopathy, and disc space 
herniation and protrusion, resulting in a moderate level of 
functional loss.

3.  The veteran's right great toe disorder is manifested by 
subjective complaints of pain, particularly with weight 
bearing, slightly impaired gait, and point tenderness, 
resulting in a moderate level of disability.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for low back and right great toe 
disorders, and VA has satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of low back injury have not been met 
since the grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of injury, right great toe, have not 
been met since the grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran injured his back in a basketball 
game and was discharged from service with a diagnosis of 
mechanical low back pain.  He also suffered a hyperextension 
injury of the right great toe and was treated for tibial 
sesamoiditis of the right foot.

The veteran underwent a VA physical examination in May 1994.  
He indicated that he had frequent episodes of back pain with 
occasional associated bilateral leg pain.  He stated that he 
had injured a sesamoid bone in the right foot during service, 
and he now had pain in the right foot with pressure on the 
foot, particularly with tight shoes.  He was able to dress 
and undress without difficulty during the examination.  He 
was able to walk on his heels and toes, and his gait was 
normal.  He had full range of motion for both feet.  There 
were mild muscle spasms in the right paralumbar muscles.  
Range of motion for the lumbar spine was flexion to 45 
degrees, extension to 10 degrees, lateral flexion to 45 
degrees bilaterally, and rotation to 25 degrees bilaterally.  
Diagnoses included history of low back injury and history of 
right foot injury.  X-rays of the lumbosacral spine showed an 
equivocal lucency in the right sacral area with no other 
significant bone or joint abnormalities.  X-rays of the right 
foot showed no abnormalities of the great toe.

The RO obtained the veteran's VA records for treatment from 
April 1994 to January 1995.  These records showed treatment 
for the veteran's complaints of right foot pain and low back 
pain.  Diagnoses included sesamoid pain, pain in metatarsal 
head, chronic lumbar strain, and chronic low back pain.  X-
rays of the lumbosacral spine in April 1994 showed a right-
sided S1 pars defect, but were otherwise normal. 

The veteran underwent a VA physical examination in September 
1995.  He complained of chronic low back and right foot pain 
in the area behind the ball of the big toe.  His gait and 
posture were normal.  The examination showed that he had 
impaired flexion and extension of the lumbar spine.  There 
were no significant abnormalities of the other bones and 
joints.  There was slight prominence of the right ball of the 
big toe with mild tenderness on pressure.  Diagnoses included 
chronic low back syndrome with radiculopathy, probably from 
back strain, and chronic pain, right big toe, posteriorly, 
history of sesamoid bone growth in the same location. 

A statement from Dr. Brian Kick dated in July 1995 indicated 
that x-rays of the veteran's lumbar spine showed 
hyperlordotic curvature of the spine, and the diagnosis was 
chronic lumbosacral strain.  It was recommended that he apply 
heat, lose weight, and perform exercises to strengthen the 
abdominal and low back muscles.

The RO obtained the veteran's VA records for treatment from 
April 1994 to July 1996.  He continued to complain of chronic 
low back and right foot pain and was prescribed various pain 
medications and muscle relaxants.  In December 1995, it was 
noted that he had muscle spasms at L5-S1 on the right.  In 
January 1996, the veteran stated that the pain in the right 
foot was sharp and moved up the leg, while the pain in his 
back radiated down the right leg.  He stated that he wobbled 
when walking.  Examination showed point tenderness at the 
right great toe pad with good range of motion.  Straight leg 
raising was negative bilaterally.  In May 1996, it was noted 
that he had failed physical therapy, and the diagnosis 
remained chronic low back pain. 

In July 1996, Charles Terry, M.D., evaluated the veteran in 
connection with a claim for Social Security disability 
benefits.  The veteran complained of chronic back and right 
foot pain.  He stated that he could not work, in part, 
because of the back and foot pain.  He was wearing a back 
brace.  Examination showed his legs were symmetrical, and 
there were no calluses on the bottom of his feet.  He had 
tenderness between the right big toe and the second toe, 
where he said that he had a sesamoid bone that caused pain.  
Dr. Terry could not feel a sesamoid bone, and there were no 
abnormalities in this area.  The neurological examination was 
negative.  The range of motion chart indicated that the 
veteran's range of motion for the lumbar spine was extension 
to 20 degrees and lateral flexion to 20 degrees bilaterally.  
He could walk on his toes and heels.  Straight leg raising 
was accomplished to 35 degrees bilaterally.  Dr. Terry stated 
that the veteran had "a groan for every movement" he made, 
but objective findings were "nil."  The only functional 
impairments indicated on the physical capabilities evaluation 
were that the veteran could only occasionally lift and carry 
more than 26 pounds; frequently lift and carry 21-25 pounds; 
occasionally squat; and frequently bend, crawl, climb, and 
reach.

The RO obtained the veteran's VA records for treatment from 
May to October 1996.  An orthopedic consultation report dated 
in August 1996 showed diagnosis of chronic sesamoiditis.  It 
was noted that he had been provided injections without 
relief.  In August 1996, he complained that his back pain had 
worsened over the prior two weeks.  Examination showed 
paravertebral tenderness at L5-S1.  The examiner's assessment 
was questionable degenerative disc disease at L5-S1.  
Computerized tomography (CT) of the lumbar spine was 
conducted in September 1996, which showed focal herniation of 
the L4-5 disc and central protrusion at L5-S1.  In October 
1996, the veteran was fitted with orthotics for the painful 
right foot sesamoid.  The examination showed that he had 
point tenderness over the first metatarsal phalangeal 
sesamoid with no pain on flexion or extension of the joint.

In February 1999, the Board remanded this case.  The RO 
requested the veteran's medical and adjudication records from 
the Social Security Administration on two occasions, but no 
response was received.  However, the veteran was able to 
provide many of these records.  A February 1997 decision 
awarded him Social Security benefits, but it is not clear 
from the decision which of the veteran's medical conditions 
was the basis for the determination that he was severely 
impaired.  Although his chronic low back syndrome is 
mentioned, the majority of the decision focused on his 
psychiatric difficulties.  

The veteran was hospitalized at the VA Medical Center in 
September 1998 for substance abuse.  It was noted that he had 
chronic back pain.

The veteran underwent a VA physical examination in April 
1999.  The examiner reviewed the claims file and the Board's 
Remand prior to the examination.  The veteran continued to 
complain of chronic low back pain, and he indicated that 
activities such as bending and lifting were bothersome.  He 
had increased pain with prolonged sitting and standing.  Even 
walking for short distances increased his pain.  He had 
intermittent episodes of shooting-type pain from the back 
into the right leg and down to the foot.  His right foot also 
remained symptomatic.  He continued to have problems with the 
right sesamoid bone.  He had been given a molded insert for 
the right shoe to alleviate some of the pressure on the 
tibial sesamoid with weight bearing. 

The veteran walked with a slight limp on the right.  He 
tended not to push off on the ball of the right foot.  He was 
able to stand erect.  There were no muscle spasms, but he had 
slight focal tenderness in the lower midline region of the 
back.  Range of motion for the lumbar spine was forward 
flexion to 50 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  He had pain with range of motion of the back.  
The examiner indicated that normal range of motion for the 
lumbar spine is forward flexion to 95 degrees, extension to 
35 degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.

The veteran had full range of motion of the right great toe, 
but he had marked tenderness to palpation on the medial 
aspect of the metatarsal phalangeal joint region over the 
area of the tibial sesamoid of the right foot.  Neurological 
evaluation showed slight weakness of the extensor hallux 
longus on the right associated with pain in the sesamoid on 
strength testing.  Otherwise, strength was normal in the 
lower extremities.  Right knee jerk was inconsistently 
present, and the examiner was unable to obtain a definite 
left knee jerk.  Ankle jerks were 1+ bilaterally.  Sensation 
to pinprick was intact in the lower extremities.  Sitting 
straight leg raising test was positive for back pain with 
raising either leg. 

Diagnoses were chronic lumbar syndrome as residual of low 
back injury with prior CT scan evidence of focal L4-5 disc 
herniation and L5-S1 disc protrusion and chronic sesamoiditis 
of the right foot.  X-rays of the lumbar spine were 
unremarkable, and x-rays of the right great toe were normal. 

The examiner indicated that all of the veteran's limitation 
of motion of the lumbar spine was attributable to his 
service-connected condition.  The only evidence of weakness 
was in dorsiflexion of the right great toe, and this was 
associated primarily with sesamoiditis.  The veteran would 
have additional limitation of functional activity with flare-
ups or with increased use.  However, it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion, as these matters could not be 
determined with any degree of medical certainty.  Excess 
fatigability or incoordination could also not be assessed 
with any degree of medical certainty.  The examiner stated 
that pain could certainly limit the veteran's functional 
abilities during flare-ups when the back was repeatedly used.  
Also, all weight bearing bothered his right foot. 

The examiner concluded that the veteran's present back 
problems, as well as the CT findings of disc herniation and 
protrusion, are all "part and parcel" of the veteran's 
service-connected residuals of low back injury.  The examiner 
stated that if a CT scan had been obtained while the veteran 
was still in service, it was likely that the disc 
abnormalities would have been noted at that time. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his back and right great toe conditions.  
Therefore, his claims continue to be well grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran was provided appropriate VA examinations.  The RO 
complied with the Board's Remand instructions to the extent 
possible.  The only medical evidence that the RO failed to 
obtain is the veteran's Social Security records.  However, VA 
satisfied its duty to assist the veteran in the development 
of these claims.  These records were requested from the 
Social Security Administration on two occasions, but no 
records were received.  The veteran was able to provide many 
of these records to the RO.  Sufficient evidence is of record 
to properly rate his service-connected disabilities.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
ratings assigned for his back and right great toe conditions, 
the RO issued a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that essentially addressed the 
issues as entitlement to compensable or increased 
evaluations.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issues on appeal.  The veteran was 
not prejudiced by this error in the circumstances of this 
case.  The October 1994 SOC indicated that all the evidence 
of record at the time of the August 1994 rating decision 
(i.e., service medical records and VA examination report from 
May 1994) was considered in assigning the original disability 
ratings for the veteran's back and right great toe disorders.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  Moreover, a subsequent SSOC of May 
1999 increased the disability ratings for the veteran's back 
and right great toe conditions effective date of claim, 
thereby effectively considering whether he was entitled to a 
higher disability rating at any time since he had filed the 
claims for service connection. 

Despite the incorrect phrasing of the issues on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claims.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, it would be pointless to remand 
the veteran's claims in order to instruct the RO to issue a 
SSOC that correctly identified the issues on appeal.  Any 
error in the RO's phrasing of the issues on appeal in the SOC 
and SSOC was not prejudicial to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluations for the veteran's 
service-connected disabilities.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In evaluating the veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).  

In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted for the 
veteran's residuals of right great toe injury since the 
diagnosed disorder, that of sesamoiditis, involves 
dysfunction of a bone and may therefore limit motion of the 
affected joint.  Cf. VAOPGCPREC 9-98 (the nature of the foot 
injury determines whether consideration of §§ 4.40 and 4.45 
under Diagnostic Code 5284 is warranted, and injuries such as 
fractures and dislocations may limit motion). 

A.  Low back

The veteran is currently evaluated at 20 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  His service-connected disorder is that 
of residuals of low back injury.  Diagnoses have included 
chronic low back syndrome and disc herniation and protrusion.  
His residuals of the inservice back injury have been rated 
analogous to lumbosacral strain, since that is a closely 
related disease or injury where the affected functions, 
anatomical location, and symptomatology are closely analogous 
to that of the service-connected disorder.  38 C.F.R. § 4.20 
(1998).  

The current disability rating requires lumbosacral strain 
with muscle spasms on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
Under Diagnostic Code 5295, a 40 percent disability rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  


The medical evidence since 1994 showed the following ranges 
of motion for the veteran's lumbosacral spine. 

Motion
Normal
VA 
examination 
1994
Dr. Terry 
1996
VA 
examination 
1999
Forward 
flexion
95
45
[not given]
50
Backward 
extension
35
10
20
10
Lateral 
flexion
40
45
20
20
Rotation
35
25
[not given]
20

Therefore, the objective medical evidence shows that between 
1994 and 1999, range of motion for the veteran's lumbar spine 
decreased with lateral flexion while remaining approximately 
the same for the other ranges of motion.  However, none of 
these measurements showed more than moderate imitation of 
motion of the lumbar spine overall.  Although his limitation 
of backward extension is more severe, he has approximately 50 
percent limitation with the other ranges of motion, resulting 
in moderate limitation of motion overall.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's lumbar spine disability is not 
productive of disability warranting assignment of a 40 
percent evaluation.  There is no medical evidence of 
narrowing or irregularity of any joint spaces, including any 
osteo-arthritic changes.  Limitation of motion of the lumbar 
spine with forward bending cannot be classified as 
"marked."  The medical evidence also does not show any of 
the other symptoms associated with a more severe back 
disability such as listing of the whole spine to the opposite 
side or positive Goldthwaite's sign.  There is also no 
indication in the medical evidence that the veteran has 
abnormal mobility of the lumbar spine on forced motion, as 
opposed to limitation of motion.  Therefore, the criteria for 
an increased rating under Diagnostic Code 5295 have not been 
met.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss.  
Although the veteran has consistently complained of pain with 
motion of the lumbar spine, the Board finds that the current 
20 percent disability rating adequately compensates him for 
his limitation of motion and functional loss.  First, as 
indicated above, limitation of motion of the lumbar spine is 
of a moderate level overall.  Second, there is a lack of 
objective medical evidence supporting any contention that the 
veteran suffers any additional functional loss and/or 
limitation of motion.  Despite the veteran's complaints of 
increased back pain with certain activities, his actual 
functional impairment due to his lumbar spine disorder is not 
substantial.  Evaluation of his physical capabilities for the 
Social Security Administration showed few limitations, none 
of which were significant.  The medical evidence does not 
show impairment of motor strength or significantly decreased 
reflexes.  The veteran's gait is not impaired as a result of 
his lumbar spine disorder, as opposed to his right foot 
disorder.  There is no evidence of postural abnormalities or 
fixed deformities.  There is no evidence of muscle atrophy, 
which shows that he continues to use his back muscles.  He 
has not undergone physical therapy in many years, and he 
receives only routine outpatient treatment.  

The veteran's primary complaint regarding his back condition 
is pain, especially with certain activities such as prolonged 
sitting, standing, or bending.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this 
case, the 20 percent disability rating for, at most, moderate 
impairment of the lumbar spine adequately compensates the 
veteran for his pain with functional loss and for any 
increased level of functional loss and pain that he may 
experience during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  There is objective 
evidence of moderate functional loss characterized by 
limitation of motion with complaints of pain.  The medical 
evidence simply does not show more severe and frequent 
symptomatology such as would warrant a disability rating in 
excess of 20 percent (i.e., severe limitation of lumbar spine 
motion, significant neurological findings, loss of strength, 
impaired gait, decreased musculature of the back or legs).  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's service-connected 
residuals of low back injury. 

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5292 provides a 40 percent 
disability rating for severe limitation of motion of the 
lumbar spine.  However, as discussed above, the veteran's 
limitation of motion for the lumbar spine has remained 
consistent over the last few years, and it has been no more 
than moderately limited.  Under Diagnostic Code 5289 for 
ankylosis of the lumbar spine, a 40 percent disability rating 
is warranted for favorable ankylosis, and a 50 percent 
disability rating is warranted for unfavorable ankylosis.  
The Court has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran's lumbar spine is not immobile, and a diagnosis of 
ankylosis has not been rendered.  Accordingly, an increased 
rating under Diagnostic Code 5289 or 5292 is not warranted.

The medical evidence does not show diagnosis of 
intervertebral disc syndrome; however, the veteran has 
complained of pain radiating down the right leg, and the 
medical evidence shows disc herniation and protrusion.  Under 
Diagnostic Code 5293 for intervertebral disc syndrome, a 40 
percent disability rating is provided for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent disability rating is 
warranted where there are symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.

The medical evidence does not, however, show any 
significantly abnormal neurological findings.  Although knee 
jerks are inconsistent, ankle jerks are present and equal 
bilaterally.  There is no evidence of sensory loss, muscle 
atrophy, impaired strength, or motor loss.  The veteran has 
had muscle spasms in the past, but such findings are not 
consistently present.  For the same reasons discussed above, 
his lumbar spine disorder is not productive of symptoms that 
could reasonably be classified as "severe" or 
"pronounced," warranting an increased rating under this 
diagnostic code.  Despite the veteran's complaints of pain, 
his actual functional impairment due to his lumbar spine 
disorder is not substantial.  Although consistently 
experiencing a moderate level of pain and related symptoms, 
he does have intermittent relief.  For example, he has 
occasionally sought medical treatment complaining of a recent 
increase in symptoms; there are clearly, then, times during 
which he experiences relief from his symptoms.  He seeks 
outpatient treatment on a fairly infrequent basis.  
Accordingly, an increased rating under Diagnostic Code 5293 
is also not warranted.

B.  Right great toe

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, for the residuals of the inservice right great toe 
injury.  His diagnosed disorder, that of sesamoiditis, does 
not have a specific diagnostic code.  Therefore, it is 
evaluated under Diagnostic Code 5284 for other foot injuries.  
See 38 C.F.R. §§ 4.20 and 4.27 (1998).  The current 10 
percent disability rating requires a moderate disorder.  A 20 
percent disability rating is warranted for a moderately 
severe disorder and a 30 percent disability rating for a 
severe disorder.  

The medical evidence does not show the presence of 
symptomatology from which the Board could conclude that the 
veteran's level of impairment from the sesamoiditis is 
moderately severe or severe.  The medical evidence does show 
some functional impairment, in that the sesamoiditis and 
associated pain have resulted in a slight limp.  However, 
there is no evidence of more severe symptoms such as 
swelling, deformity, or callus formation.  X-rays have not 
shown any abnormalities.  The only abnormal findings are 
tenderness over the sesamoid bone and a slight limp.  These 
findings are insufficient to constitute a moderately severe 
disability.  Therefore, the preponderance of the evidence is 
against assignment of a higher disability rating under this 
diagnostic code.

In comparing the veteran's symptomatology to other similar 
diagnostic codes, it is clear that his overall level of 
disability is no more than moderate.  Under Diagnostic Code 
5280, the only available disability rating is 10 percent for 
unilateral hallux valgus, whether it is severe and equivalent 
to amputation of the great toe or whether it is operated on 
with resection of the metatarsal head.  Under Diagnostic Code 
5281, unilateral severe hallux rigidus is rated as severe 
hallux valgus (i.e., 10 percent).  Under Diagnostic Code 
5283, malunion or nonunion of the tarsal or metatarsal bones 
would warrant a 10 percent disability rating for a moderate 
level of disability.  Therefore, although the criteria under 
Diagnostic Code 5284 are less defined, when comparing the 
veteran's symptomatology to other similar diagnostic codes, 
the Board finds that his overall level of disability is no 
more than moderate.

Under Diagnostic Code 5171, amputation of the great toe 
without metatarsal involvement warrants a 10 percent 
disability rating.  In order to warrant a 30 percent 
disability rating, there would have to be removal of the 
metatarsal head.  Therefore, even if the veteran's right 
great toe were amputated without involving the metatarsal 
head, the disability rating would be no more than 10 percent.

As indicated above, the veteran clearly experiences a certain 
level of functional loss, including pain with weight bearing.  
However, the Board finds that the current 10 percent 
disability rating adequately compensates him for his 
functional loss.  He has no limitation of motion of the right 
great toe or foot.  Despite his complaints of increased pain 
with weight bearing, his actual functional impairment due to 
his right great toe disorder is not substantial.  His 
disability picture still approximates the 10 percent 
disability rating.  Other than a general complaint that he 
has pain in his right foot with standing or walking, the 
veteran has not indicated that he is incapable of doing so.  
He has consistently been able to walk on his heels and toes, 
and the severity of his limp has been classified as 
"slight."  As indicated above, evaluation of his physical 
capabilities for the Social Security Administration showed 
few limitations, none of which were significant.  The 
assigned 10 percent disability rating encompasses a moderate 
level of disability, and the level of his functional loss is 
not moderately severe.

The veteran's primary complaint regarding this condition is 
pain, especially point tenderness over the area of the 
sesamoid bone.  As indicated above, the rating schedule does 
not require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In this case, the 10 percent 
disability rating for, at most, moderate impairment of the 
right foot adequately compensates the veteran for his pain 
with functional loss and for any increased level of 
functional loss and pain that he may experience during flare-
ups.  There is no reasonable doubt that could be resolved in 
the veteran's favor on this issue.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected residuals of right great toe 
injury. 

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Codes 5277 for bilateral weak 
foot, 5279 for anterior metatarsalgia, 5280 for unilateral 
hallux valgus, 5281 for unilateral hallux rigidus, and 5282 
for hammer toes each provide a maximum disability rating of 
10 percent.

In order to receive a disability rating higher than 10 
percent, the evidence would need to show:  (1) either 
unilateral or bilateral moderate acquired flatfoot with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities under Diagnostic Code 5276; (2) 
either unilateral or bilateral acquired claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads under Diagnostic Code 
5278; or (3) malunion or nonunion of the tarsal or metatarsal 
bones with a moderately severe level of disability under 
Diagnostic Code 5283.  The medical evidence does not show 
that any of these criteria have been met.  The veteran has no 
deformities of the right foot or great toe.  Accordingly, 
none of these diagnostic codes provides a basis for 
assignment of an increased disability rating.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of low back injury is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of injury, right great toe, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

